DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4, line 1 contains an extraneous digit: “The color marker projectile of claim 3, wherein: 5 a lower” (emphasis added) and should be corrected.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
claim 1, the term “encapsulates” (see lines 2 and 7) in the context of the rear part encapsulating the front part appears to conflict with the disclosure rendering the meaning of the claim indefinite and further introducing subject matter which was not described in the specification as originally field. The term “encapsulate” is commonly defined as “to enclose in or as if in a capsule”1 wherein “to enclose” means to surround2 and the term is not redefined in the specification. However, the specification does not describe a rear part 2 which encapsulates or surrounds the front part 1 (see Fig. 3 for example) but instead illustrates a rear part 2 which could be described as partially encapsulated or surrounded by at an upper portion thereof by the front part 1 (see Fig. 3). In other words, the specification supports a front part which is encapsulating a portion of the rear part but does not support a rear part which encapsulates a front part as claimed. Claims 2-8 depend from claim 1 and are therefore fail to comply with the written description requirement for the same reasons as claim 1.

    PNG
    media_image1.png
    371
    466
    media_image1.png
    Greyscale

Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, lines 1-2: with respect to “a front part formed domed cylindrical part” – it is unclear if applicant is claiming an element named “front part formed domed cylindrical part” or if the intention here is to claim two elements comprising a “front part” and a “domed cylindrical part”. The chosen language rendering the claims indefinite because it is unclear if the claim requires a single element or if two distinct elements are required.
Claim 1, lines 3-4: with respect to “a hollow portion of the domed cylindrical part the front part” – it is unclear if the hollow portion is a part of the domed cylindrical part or the front part rendering the claim indefinite.
Claim 1, lines 5-6: with respect to “the hollow portion of the front part”, if the previously claimed “hollow portion” (see above, lines 3-4) is part of the domed cylindrical part this instance lacks antecedent basis rendering the claim indefinite. In other words, as stated above, it is unclear if the first instance of “a hollow portion” is a part of the domed cylindrical part or of the front part and, if it is part of the domed cylindrical part, the hollow portion claimed in lines 5-6 lacks antecedent basis.
In claims 1 and 3, the phrase “vertical ribs” (line 2) appears to conflict with the description and drawings rendering the limitation indefinite. First, the term “vertical” describes a direction which is perpendicular to a plane of the horizon and is therefore dependent on the orientation of the projectile relative to the horizon. Second, the description illustrates ribs which are curved and are converging at the hemispherical portion of the front part (see Figs. 1 and 2) which could not all be classified as “vertical” even if a long axis of the projectile were a vertical orientation. Further, the term is not defined by Applicant in the Specification. For purposes of examination, it will be interpreted that the ribs extend generally longitudinally along the hemispherical and cylindrical portions.
claim 1, the requirement of the color filler being located “at a contact point” between the front part and the rear part is conflicting with what is disclosed in the drawings and description and therefore renders the limitation indefinite. The drawings (see Fig. 3 for example) disclose a contact area between the front part and the rear part, the color filler 4 positioned internally to front part 1 and adjacent the contact surfaces between the two components. Thus the disclosure does not support positioning of the color filler “at a contact point”. For purposes of examination, it will be given broadest reasonable interpretation in view of the specification. 
Claims 2-8 depend from claim 1 and are rendered indefinite for the same reasons as claim 1.
In claim 3, the limitation “the vertical ribs are retained by a thin connecting layer” (emphasis added)
Claim 3 requires a “thin connecting layer” in the domed cylindrical part, the vertical ribs “retained by” the thin connecting layer. However the specification describes ribs 1a which are formed in a front portion 1 of the projectile and thus it is the front portion 1 which retains the ribs since the ribs are formed thereon or are integral to the front portion. The drawings do not provide a numeral indicating a “thin connecting layer” but appear to show a thinned portion on the domed part which could be interpreted as a thin connecting layer (see the Examiner’s annotated figure below), the thinned portion positioned so as to connect ends of the ribs. The disconnect between what is claimed and what is described in the specification introducing uncertainty to the meaning of the limitations thus rendering the claim indefinite.

    PNG
    media_image2.png
    399
    346
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 102
Claims 1, 3, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,990,905 B1 to Manole et al. (“Manole”).
Regarding claims 1, 3, 5 and 7, Manole discloses a color marker projectile (see Fig. 3) comprising: 
a front part (16, annotated in Fig. 1) formed as a domed cylindrical part with vertical ribs (44, see Fig. 2) retained by a thin connecting layer (the material of nose portion 21 between grooves 44) in a semicircular portion 21 when the projectile is undischarged; 
a rear part 52; 
an inserted element 56 having the shape of a geometric solid figure in the form of a cylinder (see Figs. 2 and 3 for example) positioned so as to complete the concluded cylindrical part of the front part; and 
a color filler 26, wherein: 
26 and the inserted element 56 are positioned on the inside of the front part 16, and the color filler is located at a contact point (annotated below) where the front part 16 contacts the rear part 52.

    PNG
    media_image3.png
    323
    481
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Manole as applied to claims 1, 3 and 5 above, and further in view of US 9,494,397 B2 to Carlson et al. (“Carlson”).
Regarding claims 2, 4 and 6, Manole further discloses wherein the rear part 52 comprises a sealing ring 45 for sealing gasses between a barrel and the projectile. Manole is silent regarding wherein a lower, cylindrically shaped completion of the front part includes a groove locked with a ring of the rear part. However, Carlson teaches a marking projectile (2, Fig. 2) comprising a front part 3 and a rear part 6, the front part comprising a lower, cylindrically-shaped completion 10 of the front part 3 including a groove 22 locked with a ring 24 of the rear part 3. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Manole to have the lower, cylindrically shaped completion of the front part include a groove locked with a ring of the rear part, as taught by Carlson, in order to improve retainment of the front part with the rear part (Carlson, 10:3-8).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Manole as applied to claim 1 above, and further in view of US US 2010/0282118 A1 to Ladyjensky et al. (“Ladyjensky”).
Regarding claim 8, Manole further discloses wherein the inserted element 56 is formed of polyethylene or polypropylene foam or any other foam that is compatible with the chemlucent chemicals (2:38-45). Manole is silent regarding the use of a polyurethane foam. However, Ladyjensky discloses a projectile (Fig. 2) in the same field of endeavor comprising an internal holding element 9 which is molded from a polyurethane foam ¶[0063]. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Manole to have the inserted element made from a thermoplastic polyurethane materal, as taught by Ladyjensky, as a matter of selecting a type of foam known to be suitable for use as a supporting element for color fillers in projectiles.3
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SEMICK whose telephone number is (571)272-5274.  The examiner can normally be reached on M-F: 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA T SEMICK/Examiner, Art Unit 3641                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Merriam-Webster. https://www.merriam-webster.com/dictionary/encapsulate
        2 Merriam-Webster. https://www.merriam-webster.com/dictionary/surround
        3 MPEP §2144.07 Art Recognized Suitability for an Intended Purpose